El Jtjbz Asociado Sr. Audrey,
emitió la opinión del triy bunal.
En resolución dictada por el Juez de Distrito de Guayamaen expediente sobre consignación de cantidad promovido por Charles L. Crehore, que se insertó en el mandamiento librado1 al Registrador de la Propiedad de Guayama para la can-celación de cierta hipoteca, se hizo constar 'que habían com-parecido en los autos todos los herederos de Don Jesús Ma.. Texidor Vázquez, a saber:: María Torres Díaz viuda, albacea, y heredera, Jacinto y Jesús Ma. Texidor y Alcalá' del Olmo, lá Sucesión de Manuel Texidor y Alcalá del Olmo, Clemen-tina Texidor Vázquez, y Rigoberto McFarlans Texidor, mani-festando que se hallaban conformes con la consignación y con que se librara mandamiento al registrador para que can-celase la hipoteca a que la consignación se refería.
El registrador hizo la cancelación que se le ordenó, pero “haciendo constar el defecto subsanable de no expresarse en la resolución la forma de la comparecencia de los here-deros para allanarse a esa consignación.” Contra esa cali-ficación de defecto subsanable interpuso Charles L. Crehore el presente recurso gubernativo.
Aun cuando la facultad que el artículo 18 de la Ley Hipo-tecaria concede a los registradores para calificar los docu-mentos judiciales que se les presentan para surtir efecto en el registro no se extiende hasta apreciar la justicia o injus-*642ticia intrínseca de las resoluciones de los tribunales, según hemos declarado repetidas veces, sin embarg’o, los autoriza para examinar la naturaleza del mandato, del juicio en que se dictó, del procedimiento y si el juez tenía jurisdicción. Fernández v. El Registrador, 17 D. P. R., 1062.
Si bien en este caso se consigna que comparecieron todos los herederos de Don Jesús Ma. Texidor, entre ellos la Suce-sión' de Don Manuel Texidor, y que consintieron en la cance-lación de su derecho de hipoteca, no se expresa si. la compa-recencia la hicieron personalmente o por representante legal, dato que es importante que conociera el registrador para poder apreciar la validez del consentimiento prestado para la cancelación de la hipoteca, por lo que lo menos que pudo hacer dicho funcionario fué consignar como defecto subsa-nable la falta de consignación de la forma en que se hicieron las comparecencias, para lo que está autorizado por referirse al procedimiento que da jurisdicción al tribunal.
La nota recurrida-debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.